GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

 

UNITED STATES DISTRICT CoURamay: 22 ' 3:19

Southern District of Georgia

Augusta Division. CLERK AML ew ea
UNITED STATES OF AMERICA AMENDED JUDGMENT TNL CRIMINAL CASE
Vv. (For Revocation of Probation or Supervised Release)
Lorenzo Antonio Roberson
) Case Number: 1:09CR00004-1
USM Number: 13972-021

Date of Original Judgment: July 24, 2018
) Robert I. Sussman _

Reason for Amendment: Correction of Sentence for Defendant’s Attorney
Clerical Mistake (Fed.R.Crim.P. 36) *indicates change

THE DEFENDANT:
admitted guilt to violation of mandatory, standard, and special conditions of the term of supervision.

C] was found in violation of conditions(s) after denial of guilt.

The defendant is adjudicated guilty of these offenses:
Violation Number Nature of Violation Violation Ended

1 The defendant failed to refrain from unlawful use of a controlled substance January 29, 2018
(mandatory condition).

See page two for additional violations
The defendant is sentenced as provided in pages 3 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

() The defendant has not violated condition(s) _ and is discharged as to such violation(s) condition.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

May 22, 2019

Last Four Digits of Defendant’s Soc. Sec: 5092 Date of Imposition of J

   
 
   
 

Defendant’s Year of Birth: 1979 ‘Gea Ca — $$

City and State of Defendant’s Residence:

- RANDAL HALL, CHIEF JUDGE

Augusta, Georgia UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

Name and Title of Judge

Date

 
GAS 245D (Rey. 09/11) Judgment in a Criminal Case for Revocations

 

DEFENDANT:
CASE NUMBER:

Violation Number

2

Lorenzo Antonio Roberson
1:09CR00004-1

ADDITIONAL VIOLATIONS

Nature of Violation

The defendant failed to refrain from unlawful use of a
controlled substance (mandatory condition).

The defendant failed to notify the probation officer
within seventy-two hours of being arrested or
questioned by law enforcement (standard condition).

The defendant failed to comply with a curfew
condition as directed by the Court (special condition).

The defendant failed to work as directed and was not
excused for schooling, training, or any other reason
(standard condition).

The defendant failed to answer truthfully all inquiries
by the probation officer (standard condition).

The defendant failed to report as directed by the
probation officer (standard condition).

The defendant failed to report as directed by the
probation officer (standard condition).

Judgment— Page 2 of 4

Violation Concluded

May 24, 2018

May 29, 2018

May 16, 2018

June 20, 2018

June 25, 2018

June 22, 2018

July 10, 2018
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 3 of 4

DEFENDANT: Lorenzo Antonio Roberson
CASE NUMBER: 1:09CR00004-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a

total term of: 24 months, with no supervision to follow.

[1 The Court makes the following recommendations to the Bureau of Prisons:

(] The defendant is remanded to the custody of the United States Marshal.

1 The defendant shall surrender to the United States Marshal for this district:

sat oO am. ( p.m. on

 

C as notified by the United States Marshal.

(15 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

[) before 2 p.m. on

 

C as notified by the United States Marshal.

{] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

, With a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 4 of 4
DEFENDANT: Lorenzo Antonio Roberson

CASE NUMBER: 1:09CR00004-1

CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Trafficking Act Assessment Fine Restitution
TOTALS *Remaining balance
of fine is waived

OCs The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered
after such determination.

{J The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
TOTALS $ $

CO Restitution amount ordered pursuant to plea agreement $

© The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[J ‘The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C _sthe interest requirement is waived for | fine Ci restitution.

C the interest requirement for O fine (C1 © restitution is modified as follows:

-1 ‘The court determined that the defendant is indigent O non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
